Case 19-44100-elm13 Doc 28 Filed 12/02/19                  Entered 12/02/19 12:30:09           Page 1 of 3


   JACK O'BOYLE & ASSOCIATES
   P.O. Box 815369
   Dallas, TX 75381
   P: (972) 247-0653 | F: (972)247-0642
   ATTORNEYS FOR HOME POINT FINANCIAL CORPORATION


                                UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

   IN RE:                                                  §
    EDUARDO REYES                                          §   CASE NO.: 19-44100-ELM
                                                           §
                                                           §   CHAPTER 13


    HOME POINT FINANCIAL CORPORATION‘s OBJECTION TO CONFIRMATION OF
                        DEBTOR’S CHAPTER 13 PLAN

   TO THE HONORABLE JUDGE OF SAID BANKRUPTCY COURT:

           NOW COMES Home Point Financial Corporation (hereinafter “Creditor”), a secured

   creditor herein, and pursuant to 11 U.S.C. §§ 1322(b)(2), 1324 and 1325(a)(5), and Bankruptcy Rule

   3015(f) files this Objection to Debtor’s proposed Chapter 13 Plan (hereinafter “Plan”), and in support

   thereof would respectfully show the Court as follows:

           1.       On or about October 03, 2019, Eduardo Reyes, (hereinafter "Debtor", whether one

   or more) commenced the above captioned Chapter 13 bankruptcy proceeding. Tim Truman is the

   duly appointed and acting Chapter 13 Trustee.

           2.       Creditor is the owner and holder and/or the mortgage servicer for the owner and

   holder of a note executed by on 05/15/2018 and in the original principal sum of $211,105.00.

   Movant is an entity entitled to enforce the Note.

           3.       The indebtedness is secured by a Deed of Trust dated 05/15/2018 and executed by

   Eduardo Reyes, which placed a lien on the real property and improvements thereon commonly

   known as: 3742 Burning Tree Lane, Garland, Texas 75042 (the “Subject Property”).

           4.       On the date Debtor filed the petition for an Order of Relief, the Note was in default.

   On or about November 27, 2019, Creditor filed its Proof of Claim for arrears in the amount of

   $3,776.21 and a principal balance of $207,616.83. A copy of the Proof of Claim is attached hereto.
Case 19-44100-elm13 Doc 28 Filed 12/02/19                  Entered 12/02/19 12:30:09             Page 2 of 3



              5.    The total amount owed Creditor on the loan secured by the Property as of the date

   of Debtor’s bankruptcy filing is approximately $209,947.08, with interest and attorney fees

   continuing to accrue.

              6.     Debtor's Chapter 13 Plan proposes to pay $0.00, over 0 months for the pre-petition

   arrears owing to Creditor. Creditor objects to the proposed treatment because the Plan:

                    i.       Fails to satisfy Creditor’s Proof of Claim pursuant to the terms of the Note

                             and Deed of Trust;

                    ii.      Attempts to modify the rights of Creditor in violation of 11 U.S.C. §1322

                             (b)(2). Creditor’s claim is secured only by a security interest in real

                             property that is the Debtor's principal residence and 11 U.S.C. §1322 (b)(2)

                             prohibits the modification of Creditor’s rights;

                    iii.     Does not provide for full payment of the Creditor's allowed secured claim;

                    iv.      Fails to timely cure the default reflected in the Proof of Claim as required in

                             11 U.S.C. §1322 (b)(5).

              7.    For the foregoing reasons, Creditor objects to confirmation of the Debtor’s Chapter

   13 Plan.

              WHEREFORE, PREMISES CONSIDERED, Home Point Financial Corporation prays that

   this Court DENY confirmation of Debtor’s proposed Chapter 13 Plan, award attorney fees and costs,

   and grant Home Point Financial Corporation such other and further relief, at law or equity, as is just.
Case 19-44100-elm13 Doc 28 Filed 12/02/19           Entered 12/02/19 12:30:09       Page 3 of 3



                                                        Respectfully Submitted,

                                                        JACK O'BOYLE & ASSOCIATES


                                                        /s/ Travis H Gray
                                                        Travis H Gray
                                                        TX Bar No.: 24044965
                                                        P.O. Box 815369
                                                        Dallas, Texas 75381
                                                        P: 972.247.0653
                                                        F: 972.247.0642
                                                        E: ecf@jackoboyle.com
                                                        ATTORNEYS FOR HOME POINT
                                                        FINANCIAL CORPORATION



                               CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the above and foregoing pleading
   has been sent to the persons listed below electronically or by first class mail on December
   02, 2019.


   Eduardo Reyes                   Tim Truman                        U.S. Trustee
   3742 Burning Tree Lane          6851 NE Loop 820, Ste. 300        1100 Commerce Street,
   Garland TX 75042                Fort Worth TX 76180               Room 976
                                   CHAPTER 13 TRUSTEE                Dallas TX 75242

   Andrew Nichols
   2730 N. Stemmons Frwy.,
   Ste. 1010
   Dallas TX 75207


                                                        /s/ Travis H Gray
                                                        Travis H Gray
